SUMMARY ORDER
Defendant Hyang Ran Kim appeals from a judgment of conviction in the United States District Court for the Southern District of New York (Hellerstein, J.), following a jury verdict finding Kim guilty of (1) conspiracy to transport women in interstate commerce for the purpose of prostitution, in violation of 18 U.S.C. § 2421 and (2) conspiracy to induce, entice and persuade women to travel in interstate and foreign commerce for the purpose of pros*688titution in violation of 18 U.S.C. § 2422. We assume the parties’ familiarity with the factual and procedural history of this case, as well as the issues on appeal.
In an opinion filed concurrently with this summary order, we reverse the 18 U.S.C. § 2421 conviction of Kim’s co-defendant Jae Shim because the district court erred in failing to instruct the jury that Shim had to know the women were transported in interstate commerce to be guilty of the offense. See United States v. Grandt, No. 08-1834, (_,_ 2009). The judge similarly failed to instruct the jury in Kim’s case.
Therefore, we REVERSE Kim’s judgment of conviction under 18 U.S.C. § 2421 and VACATE and REMAND her conviction under 18 U.S.C. § 2422 to permit the district court to review her conviction under § 2422 and to resentence her.